Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-19-00116-CV

                                     Rodulfo MENDEZ,
                                         Appellant

                                               v.

                    CITY OF SAN ANTONIO CODE COMPLIANCE,
                                    Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014TA102976
                         Honorable Antonia Arteaga, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
this appeal are taxed against appellant.

       SIGNED April 24, 2019.


                                                _________________________________
                                                Sandee Bryan Marion, Chief Justice